Title: 1782 Nov. 21. Thursday.
From: Adams, John
To: 


       
        
        Paid a Visit to Mr. Brantzen, and then to the Comte de Linden; spent 2 hours with him.
       
       
        
        He says the King of Sweeden has overwhelmed him with his Goodness, is perpetually writing to his Ministers to compliment and applaud him for the Part he has acted in refusing to go to Vienna and for the Reason he gave for it.
       
       
        
        Says the Revolution in Sweeden, was advantageous to France, in Point of Oeconomy, for France used to pay very dear, for Partisans, in Pensions. That Russia too, used to have a Party there and pay Pensions. Now by means of the Court, France predominates, more easily.
       
       
        
        He said that on Tuesday he prayed the Introductor of Ambassadors to speak to the Prince de Tingry to put him upon the List to go to the Comedy, with the King, Queen and Royal Family, in the little Salle de Spectacle. That the K. and Q. eyed him the whole Evening, and as they came out the Introductor told the K. that it was the Comte de Linden, a Man very zealous for the patriotic System. The K. said Oui, Je scais son Affair.
       
       
        
        He says that there is no Man in the Republic who receives any Thing, from any foreign Prince or State. That the Law is very strict against it, and obliges every Man to take an Oath that he has not and will not—and no Man dares. He dont believe that the Duke ever did. It would be a blunder in the English to offer it, for he is by his Name and Family enough attached without it.
       
       
        
        He says, that he has followed the Principles which were given him by his Uncle, Boerslaer Boetzelaer, who was high in favour at Court and in great Power thro the Republic. That his Age and Family would be an Objection against his going to America, but after Affairs shall be a little settled, he expects that his Friends will ask him what will be agreable to him, but if not, he shall take his Place in the States General and retire to his Estate in Zealand.
       
       
        
        Ridley and Bancroft came in and spent the Evening. B. says that Mr. Oswald dont feel very well, that he thinks of going home. That the K. will bring in some of the old Minsters, &c.
       
      